Citation Nr: 9927480	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  98-02 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, secondary to Agent Orange exposure.

2.  Entitlement to service connection for chloracne secondary 
to Agent Orange exposure.

3.  Entitlement to service connection for porphyria, 
secondary to Agent Orange exposure.

4.  Entitlement to service connection for Hodgkin's disease, 
secondary to Agent Orange exposure.

5.  Entitlement to service connection for multiple myeloma, 
secondary to Agent Orange exposure.

6.  Entitlement to service connection for non-Hodgkin's 
lymphoma, secondary to Agent Orange exposure.

7.  Entitlement to service connection for cancer of the 
larynx, trachea, bronchus and lungs, secondary to Agent 
Orange exposure.

8.  Entitlement to service connection for soft tissue 
sarcoma, secondary to Agent Orange exposure.

9.  Entitlement to service connection for prostatic 
hyperplasia, secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The appellant had active service from July 1967 to July 1969 
and November 1969 to June 1973.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a rating 
decision of the Department of Veterans Affairs (VA) Jackson, 
Mississippi, Regional Office (RO).

At the hearing before the undersigned member of the Board in 
November 1998, the veteran's representative asked that the 
matter of "spina bifida benefits" be referred to the RO.  
The Board notes that the April 1997 rating decision that was 
appealed deferred a decision concerning service connection 
for spina bifida of a dependent of the veteran.  The record 
further reflects that this child of the veteran died in 
January 1998.  This matter is referred to the RO for 
appropriate action at the representative's request.


FINDINGS OF FACT

1.  The appellant had active service in Vietnam during the 
Vietnam era.  

2.  There is no competent evidence showing a current 
diagnosis of peripheral neuropathy.

3.  There is no competent evidence showing a current 
diagnosis of porphyria.

4.  There is no competent evidence showing a current 
diagnosis of chloracne.

5.  There is no competent evidence showing a current 
diagnosis of Hodgkin's disease.

6.  There is no competent evidence showing a current 
diagnosis of multiple myeloma.

7.  There is no competent evidence showing a current 
diagnosis of non-Hodgkin's lymphoma.

8.  There is no competent evidence showing a current 
diagnosis of cancer of the larynx, trachea, bronchus or 
lungs.

9.  There is no competent evidence showing a current 
diagnosis of soft tissue sarcoma.  

10.  VA does not recognize prostatic hyperplasia as causally 
related to exposure to herbicide agents used in Vietnam. 

11.  The record does not contain competent evidence of a 
nexus between prostatic hyperplasia and injury or disease, 
including claimed exposure to Agent Orange, during the 
veteran's active service.   


CONCLUSIONS OF LAW

1.  The appellant has not submitted evidence of a well-
grounded claim for peripheral neuropathy, claimed as due to 
herbicide agents used in Vietnam.  38 U.S.C.A. §§ 1101, 1110, 
1113, 1116, 5107 (West 1991); 38 C.F.R. §§ 3.307(a), 3.309(e) 
(1998).

2.  The appellant has not submitted evidence of a well-
grounded claim for chloracne, claimed as due to herbicide 
agents used in Vietnam.  38 U.S.C.A. §§ 1101, 1110, 1113, 
1116, 5107 (West 1991); 38 C.F.R. §§ 3.307(a), 3.309(e) 
(1998).

3.  The appellant has not submitted evidence of a well-
grounded claim for porphyria, claimed as due to herbicide 
agents used in Vietnam.  38 U.S.C.A. §§ 1101, 1110, 1113, 
1116, 5107 (West 1991); 38 C.F.R. §§ 3.307(a), 3.309(e) 
(1998).

4.  The appellant has not submitted evidence of a well-
grounded claim for Hodgkin's disease, claimed as due to 
herbicide agents used in Vietnam.  38 U.S.C.A. §§ 1101, 1110, 
1113, 1116, 5107 (West 1991); 38 C.F.R. §§ 3.307(a), 3.309(e) 
(1998).

5.  The appellant has not submitted evidence of a well-
grounded claim for multiple myeloma, claimed as due to 
herbicide agents used in Vietnam.  38 U.S.C.A. §§ 1101, 1110, 
1113, 1116, 5107 (West 1991); 38 C.F.R. §§ 3.307(a), 3.309(e) 
(1998).

6.  The appellant has not submitted evidence of a well-
grounded claim for non-Hodgkin's lymphoma, claimed as due to 
herbicide agents used in Vietnam.  38 U.S.C.A. §§ 1101, 1110, 
1113, 1116, 5107 (West 1991); 38 C.F.R. §§ 3.307(a), 3.309(e) 
(1998).

7.  The appellant has not submitted evidence of a well-
grounded claim for cancer of the larynx, trachea, bronchus 
and lungs, claimed as due to herbicide agents used in 
Vietnam.  38 U.S.C.A. §§ 1101, 1110, 1113, 1116, 5107 (West 
1991); 38 C.F.R. §§ 3.307(a), 3.309(e) (1998).

8.  The appellant has not submitted evidence of a well-
grounded claim for soft tissue sarcoma, claimed as due to 
herbicide agents used in Vietnam.  38 U.S.C.A. §§ 1101, 1110, 
1113, 1116, 5107 (West 1991); 38 C.F.R. §§ 3.307(a), 3.309(e) 
(1998).

9.  The appellant has not submitted evidence of a well-
grounded claim for prostatic hyperplasia, claimed as due to 
herbicide agents used in Vietnam.  38 U.S.C.A. §§ 1101, 1110, 
1113, 1116, 5107 (West 1991); 38 C.F.R. §§ 3.307(a), 3.309(e) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Well Grounded Claim

The appellant contends that Agent Orange exposure caused 
peripheral neuropathy, chloracne, porphyria, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, soft 
tissue sarcoma, prostatic hyperplasia, and cancer of the 
larynx, trachea, bronchus and lungs.  

The threshold question to be answered at the outset of the 
analysis of any issue is whether the appellant has presented 
evidence of a well-grounded claim; that is, one that is 
plausible.  If he has not presented a well-grounded claim, 
his appeal must fail and there is no duty to assist him 
further in the development of his claim because such 
additional development would be futile.  38 U.S.C.A. § 5107 
(West 1991), Murphy v. Derwinski, 1 Vet.App. 78 (1990). 

An appellant has the duty to submit evidence that a claim is 
well grounded.  The evidence must justify a belief by a fair 
and impartial individual that the claim is plausible.  38 
U.S.C.A. § 5107(a).  In Tirpak v. Derwinski 2 Vet. App. 609 
(1992), the United States Court of Veterans Appeals (now the 
United States Court of Appeals for Veterans Claims, 
hereinafter the Court), held that the appellant in that case 
had not presented a well-grounded claim as a matter of law.  
The Court pointed out that, unlike civil actions, the VA 
benefits system requires more than an allegation; the 
claimant must submit supporting evidence.  Tirpak, 2 Vet. 
App. at 611.  The evidentiary assertions by the appellant 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible or beyond the 
competence of the person making the assertion.  See King v. 
Brown, 5 Vet. App. 19 (1993).  

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see 
also 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (1998).

In this case, the evidentiary assertions as to the claims of 
service connection for peripheral neuropathy, chloracne, 
porphyria, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, soft tissue sarcoma, prostatic hyperplasia, and 
cancer of the larynx, trachea, bronchus and lungs, are 
inherently incredible when viewed in the context of the total 
record.

When a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 65, 77-80 (1995).  Here, the RO fulfilled 
this obligation in a statement of the case (SOC) and a 
supplemental statement of the case (SSOC) that informed the 
veteran of the reasons these claims had been denied.  Also, 
by this decision, the Board informs the appellant of the type 
of evidence needed to make his claims well grounded.  Unlike 
the situation in Robinette, he has not put VA on notice of 
the existence of any specific piece of evidence that, if 
submitted, could make these claims well grounded.  The 
veteran reported at his personal hearing that in November 
1998, he received VA treatment for variously diagnosed 
disabilities at several VA facilities during the early 
seventies and mid eighties.  On review of the claims folder, 
the VA records that coincide with the veteran's reported 
dates are of record.  The veteran also mentioned that he is 
receiving current treatment from a private physician, J.S. 
Sabin, M.D.  A review of the record shows that the veteran 
has been receiving psychiatric care from this individual 
since the mid-eighties.  As his service connected psychiatric 
disability is not a part of this appeal, I do not find that 
these records would be probative in regard to the current 
claims of service connection.  

Although the RO did not specifically state that it denied 
these claims on the basis that they were not well grounded, 
the Board concludes that this was not prejudicial to the 
veteran.  See Edenfield v. Brown, 8 Vet. App. 384 (1995) 
(when the Board decision disallows a claim on the merits and 
the Court finds the claim to be not well grounded, the 
appropriate remedy is to affirm, rather than vacate, the 
Board's decision, on the basis of nonprejudicial error).

II.  Agent Orange

The veteran contends that peripheral neuropathy, chloracne, 
porphyria, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, soft tissue sarcoma, and cancer of the larynx, 
trachea, bronchus and lungs, are related to herbicide 
exposure during Vietnam service.  A veteran who, during 
active service, served in the Republic of Vietnam during the 
Vietnam era, and has a disease listed at 38 C.F.R. 
§ 3.309(e), shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that he was not exposed to 
any such agent during service.  Diseases or disorders that 
have been positively associated with Agent Orange or other 
herbicide exposure are chloracne or other acneform diseases 
consistent with chloracne, porphyria cutanea tarda (PCT), 
acute and subacute peripheral neuropathy, Hodgkin's disease, 
non-Hodgkin's lymphoma, respiratory cancers, prostate cancer, 
multiple myeloma, and soft-tissue sarcomas.  38 C.F.R. 
§§ 3.307(a)(6), 3.309(e) (1998).  

The veteran did serve in the Republic of Vietnam during the 
Vietnam era.  Yet his exposure to Agent Orange or other 
dioxins during that period of service cannot be presumed, 
because he does not meet the other requirements for this 
presumption.  He has not presented evidence that he has ever 
been diagnosed with any of the aforementioned diseases or 
disorders associated with exposure to herbicides.  There is 
no record of complaints of, or treatment for, symptomatology 
consistent with these diseases during or after his active 
service.  Furthermore, the Secretary of VA has formally 
announced that a presumption of service connection based on 
exposure to herbicide exposure in Vietnam is not warranted 
for certain conditions or for "any other condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted."  See 59 Fed.Reg. 341 
(Jan. 4, 1994); 61 Fed.Reg. 41442 (Aug. 8, 1996).  

Moreover, although the appellant argues that his exposure to 
Agent Orange while in Vietnam, which is presumed for a 
veteran who served in the Republic of Vietnam during the 
Vietnam era (38 C.F.R. § 3.307(a)(6)(iii) (1998)), resulted 
in the development of prostatic hyperplasia, this disease is 
not recognized as one of the diseases attributable to Agent 
Orange exposure.  

Nonetheless, the veteran may still prevail in his claim if he 
can present competent medical evidence showing a nexus 
between herbicide exposure during service and his development 
of the claimed disabilities.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  I conclude, however, that the veteran 
has not presented well-grounded claims for service connection 
for these disabilities on a direct basis.

III.  Direct Basis

The veteran's problem with presenting well-grounded claims for 
peripheral neuropathy, chloracne, porphyria, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, soft tissue 
sarcoma, and cancer of the larynx, trachea, bronchus and 
lungs, arises with the first element of Caluza, which is 
evidence of a current disability.  The Board notes that on 
review of the record, the veteran has provided no medical 
evidence to show current diagnosis of any of the above claimed 
disabilities.  He has undergone several VA examinations, and 
there is no diagnosis denoting the presence of any disability 
described above.  

As a medical diagnosis is required for competent evidence of 
current disability, the veteran's statements alone are 
insufficient evidence for this element of a well-grounded 
claim for either of these disabilities.  A grant of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.  See 
38 U.S.C.A. § 1131.  Without proof of current disabilities, 
there can be no valid claim.  See Brammer v.  Derwinski, 
3 Vet.App. 223, 225 (1992); and Rabideau v. Derwinski, 
2 Vet.App. 141 (1992).  As the first element is entirely 
unsupported, whether there is evidence sufficient to lend 
plausible support to the second and third elements need not 
be decided.

In regard to prostatic hyperplasia, this was diagnosed at a 
VA Agent Orange examination conducted in March 1997.  
Although this disability was considered benign, this 
diagnosis minimally satisfies the first requirement of 
Caluza.   

Concerning the second requirement, that is, evidence of 
disease or injury in service, the veteran's service medical 
records do not include any references to the prostatic 
hyperplasia.  I also considered the fact that there were no 
reported abnormalities concerning the prostate at the 
Physical Evaluation Board examination that was conducted 
prior to his separation from service in March 1973.  Still 
further, there are no records showing complaints of a 
prostate disorder until 1997, over 24 years after the service 
discharge.  Cf. Mense v. Derwinski, 1 Vet. App. 354 (1991) 
(veteran failed to provide evidence of continuity of 
symptomatology of low back condition).  As the claim is not 
well grounded on another basis, the Board need not decide 
whether the claimed exposure to herbicides in service may be 
sufficient evidence of the second Caluza element, even though 
the claimed disability was not diagnosed in service. 

The veteran's claim for service connection for a prostate 
disorder must fail due to the lack of evidence of the third 
element:  The record does not contain any competent medical 
evidence that these disabilities resulted from disease or 
injury in service or as a result of Agent Orange exposure 
therein.  There are no medical statements or opinions 
concerning this nexus.  The veteran asserts that his disorder 
resulted from military service.  As a lay person, however, he 
does not have the medical expertise to conclude that there is 
an etiological relationship between his disorder and military 
service.  Medical diagnoses involve questions that are beyond 
the range of common experience and common knowledge, and 
require the knowledge and experience of a trained physician.  
Because the veteran has no expertise in medical matters, he 
is not competent to make a determination on the etiology of 
his claimed disorder.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993). 

Consequently, in the absence of competent medical evidence of 
(1) a nexus between appellant's prostatic hypertrophy and 
service, and (2) diagnoses of peripheral neuropathy, 
chloracne, porphyria, Hodgkin's disease, multiple myeloma, 
non-Hodgkin's lymphoma, soft tissue sarcoma, and cancer of 
the larynx, trachea, bronchus and lungs, these claims are not 
well-grounded, and must be denied. 


ORDER

Service connection for peripheral neuropathy is denied.

Service connection for chloracne is denied.

Service connection for porphyria is denied.

Service connection for Hodgkin's disease is denied.

Service connection for multiple myeloma is denied.

Service connection for non-Hodgkin's lymphoma is denied.

Service connection for cancer of the larynx, trachea, 
bronchus and lungs is denied.

Service connection for soft tissue sarcoma is denied.  

Service connection for prostatic hyperplasia is denied. 



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

